[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STATE OF CONNECTICUT v. SCOTT R. CAVELL
    Date of Sentence        July 12, 1991 Date of Application     July 19, 1991 Date Application Filed  July 19, 1991 Date of Decision        April 28, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford. Docket No. 90-69359;
Dennis F. Gaffney, Esq., Defense Counsel, for Petitioner.
John M. Bailey, Esq., State's Attorney, for the State.
Sentence Affirmed CT Page 4331
BY THE DIVISION: The petitioner, who was thirty (30) years of age at the time of sentencing, was convicted after a trial by jury, of the crime of Sexual Assault, First Degree. (Conn. Gen. Stat. Sec. 53a-70). He was sentenced to a term of twenty (20) years, suspended after fifteen (15) years, with probation for five (5) years to follow his incarceration.
The petitioner stands convicted of raping the victim in a field where he had taken her after she left a drinking place with him, ostensibly for a ride home.
The petitioner claims there was consensual sex and that any injuries she sustained were the result of "rough sex." (The petitioner was ordered to reimburse the victim $2,169.50 for medical/dental expenses as a condition of probation.)
Counsel for the petitioner claims that the trial court had a bias against him which was reflected in the sentence it imposed. That speculative allegation finds no support in the sentencing transcript available to this Division.
There was evidence that the victim was beaten as well as raped. There was evidence that the petitioner threatened to penetrate the victim with a beer bottle if she did not submit to him.
Reviewing this sentence in light of the seriousness of the offense, the character of the petitioner, the need for public protection, and the deterrent, rehabilitative, isolative and denunciatory purposes for which a sentence is intended, the Division finds it is both appropriate and proportionate.
The sentence is affirmed.
KLACZAK, J. PURTILL, J. NORKO, J.
Purtill, Klaczak, and Norko, J.'s participated in this decision. CT Page 4332